Citation Nr: 0604056	
Decision Date: 02/10/06    Archive Date: 02/22/06

DOCKET NO.  96-05 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for vasomotor rhinitis, 
claimed as due to a concussion.

2.  Entitlement to service connection for intermittent 
labyrinthitis, claimed as due to a concussion.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a tic of the left 
shoulder, left arm, and left leg, claimed as due to a 
concussion. 


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1967 to 
January 1970.  Evidence that the veteran served in combat in 
Vietnam is of record.

This matter comes before the Board of Veterans' Appeals 
(Board) in a manner that requires some explanation.  Service 
connection for a tic of the left shoulder, left arm and left 
leg as secondary to a concussion in service was denied in an 
unappealed November 1991 rating decision.  In June 1995, the 
veteran, through his representative, submitted a claim for 
service connection for the residuals of a concussion; with 
his claim was included a statement by a private physician 
indicating that the veteran had common migraine, vasomotor 
rhinitis, intermittent labyrinthitis and vascular tinnitus.  
In a September 1995 rating decision, the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania determined that the veteran had not submitted 
new and material evidence with which to reopen a claim for 
service connection for "residuals of concussion".  The 
veteran appealed the September 1995 rating decision to the 
Board.

In a December 1997 action, the Board styled the issue on 
appeal as whether new and material evidence has been 
submitted to reopen a claim for service connection for a tic 
affecting the left shoulder, left arm and left leg as 
secondary to a concussion.  The Board explained that since 
the issues of service connection for migraine with vasomotor 
rhinitis, intermittent labyrinthitis and vascular tinnitus 
secondary to a blast concussion had not been previously 
denied, the RO should adjudicate those issues on a de novo 
basis.  The Board consequently remanded the case with 
instructions for the RO to adjudicate the claims for migraine 
with vasomotor rhinitis, intermittent labyrinthitis and 
vascular tinnitus on a de novo basis.  The Board also 
instructed the RO to adjudicate several other issues which 
are not before the Board at this time.  

Following remand of the case to the RO, the RO adjudicated 
the migraine headache, vasomotor rhinitis, intermittent 
labyrinthitis and vascular tinnitus claims in an October 1999 
rating decision; a statement of the case addressing those 
claims was issued later in October 1999 and the veteran 
submitted a VA Form 9 in November 1999.

On July 2, 2002, the Board issued a decision denying the 
veteran's claims for service connection for migraine 
headaches, vasomotor rhinitis and intermittent labyrinthitis, 
all claimed as due to a concussion, and denying the claim to 
reopen the issue of service connection for a tic of the left 
shoulder, left arm, and left leg, claimed as due to a 
concussion.  The Board explained that the issue of 
entitlement to service connection for vascular tinnitus would 
be the subject of a separate decision following further 
development of that issue by the Board (the record reflects 
that the Board thereafter remanded the tinnitus issue to the 
RO in October 2003).  The veteran appealed the Board's July 
2002 decision to the United States Court of Appeals for 
Veterans Claims (Court), and the Court, in a September 2003 
order, granted a Joint Motion for Remand filed by the parties 
to the appeal, and vacated and remanded the Board's July 2002 
decision.  The case was thereafter returned to the Board.

The Board notes that the veteran, in November 2000, requested 
a hearing before a member of the Board in Washington, DC.  
The requested hearing was scheduled for May 2002, but the 
veteran failed, without explanation, to report.  His request 
for a hearing before a member of the Board is therefore 
considered withdrawn.  38 C.F.R. § 20.702(d) (2003).

The Board notes that the Joint Motion for Remand suggested 
that the Board consider clarifying what conditions the 
veteran claims resulted from his in-service shell blast, and 
"consolidate [the claimed conditions] in a cohesive 
manner."  The Board points out that the only issues 
developed for appellate review, and over which the Board 
therefore has jurisdiction, are those listed on the title 
page of this action (as well as the issue of entitlement to 
service connection for vascular tinnitus which at the time 
was in remand status).  If the veteran wishes to file a claim 
for service connection for a disability other than those 
referenced in the preceding sentence, he should so notify the 
RO, which should respond appropriately to any communication 
received.

Finally, in February 2004, the matter was again remanded for 
further development and adjudication.  Subsequent to this 
remand, in a November 2005 rating decision, service 
connection was granted for tinnitus and migraine headaches.  
This represents a full grant of benefits sought by the 
veteran with respect to those issues.  The remaining issues 
have been returned to the Board.

The issue of entitlement to service connection for 
intermittent labyrinthitis, claimed as due to a concussion, 
and the veteran's application reopen a claim for service 
connection for a tic of the left shoulder, left arm, and left 
leg, claimed as due to a concussion, are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

The veteran's vasomotor rhinitis, if any, is not related to a 
disease or injury in service. 


CONCLUSION OF LAW

Vasomotor rhinitis was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110 (West 2002); 
38 C.F.R. §§ 3.303 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

In this case, by way of a letter dated in February, the 
appellant was furnished notice of the types of evidence 
needed in order to substantiate his claim of service 
connection for vasomotor rhinitis, as well as the types of 
evidence VA would assist him in obtaining.  The appellant was 
informed of his responsibility to identify, or submit 
directly to VA medical evidence, including evidence that 
shows an injury or disease in service, a currently 
disability, evidence of a relationship between the current 
disability and a disease or injury in service.  The appellant 
was also informed that this evidence could consist of medical 
records or medical opinions, as well as evidence from other 
sources.  The appellant was also informed that he should send 
to VA evidence in his possession that pertains to the claim.

In addition, by way of rating decisions dated in November 
1991, September 1995, and October 1999, Statements of the 
Case dated in December 1995 and October 1999, and 
Supplemental Statements of the Case dated in January 2002, 
and November 2005, the RO advised the appellant and his 
representative of the basic law and regulations governing the 
claim, the cumulative information and evidence previously 
provided to VA (or obtained by VA on the veteran's behalf), 
and provided the basis for the denial of the claim.  These 
documents, when considered together with RO's VCAA and 
development letters, also provided the appellant and his 
representative with adequate notice of the evidence, which 
was not of record, that was necessary to substantiate the 
appellant's claim, and also specifically informed the 
appellant of the cumulative information and evidence 
previously provided to VA, or obtained by VA on the 
appellant's behalf.

In the present case, the Board notes that VA provided 
adequate VCAA notice with respect to the appellant's claim 
only after the initial decision in this case.  While the 
notice provided was not given prior to the first RO 
adjudication of the claim, the notice was provided by the RO 
prior to the November 2005 Supplemental Statement of the 
Case, and prior to the transfer and certification of the 
appellant's case to the Board.  The Board also finds that the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and observes 
that the appellant and his representative have had time to 
consider the content of the notice and respond with any 
additional evidence or information relevant to the claim.  
Based on the above, the Board concludes that any defect in 
the timing of the VCAA notice is harmless error.  See 
generally, Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  To decide the appeal on these 
facts would not be prejudicial error to the appellant.

For the reasons above the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  
See also, Mayfield v. Nicholson, 19 Vet. App. 103 (2005).   
In this context, it is well to observe that the VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).

The Board also finds that VA has made reasonable efforts to 
assist the appellant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002).  In 
particular, the information and evidence associated with the 
claims file consists of the appellant's service medical 
records, post-service medical treatment records and VA 
examination reports, and statements submitted by the 
appellant and his representative in support of the claim.  In 
addition, the Board notes that this matter was previously 
remanded for additional development to include a VA 
examination in connection with the claim. 

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the appellant's claim and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the appellant in this case.  Accordingly, further 
development and further expending of VA's resources is not 
warranted.  See 38 U.S.C.A. § 5103A.

II.  Entitlement to service connection for vasomotor 
rhinitis.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  For certain chronic diseases, a 
presumption of service connection arises if the disease is 
manifested to a degree of 10 percent within a year following 
discharge from service.  38 C.F.R. § 3.307, 3.309.  Further, 
service connection may be granted for disability proximately 
due to or the result of a service-connected disability and 
where aggravation of a nonservice-connected disorder is 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The Board is charged with 
the duty to assess the credibility and weight given to 
evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to do so.  Bryan v. West, 13 Vet. 
App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992).  

In this case, the veteran has been diagnosed as having 
vasomotor rhinitis.  Therefore, although the Board has 
reviewed the lay and medical evidence in detail, the Board 
will focus its discussion on evidence that concerns whether 
the veteran's current disability is related to a disease or 
injury in service.  

The medical evidence in this case consists of private and VA 
treatment records and a VA examination conducted in March 
2005.  Of particular interest is a private treatment report 
dated in November 1994.  In this report, the veteran's 
physician noted the veteran's medical history, including a 
rather severe concussion from an exploding shell when the 
veteran served in Vietnam.  The veteran reported experiencing 
pressure in the back of the head shortly after this incident 
that gradually increased, with pain being severe enough at 
times to keep him from working.  He also indicated ringing in 
his ears and nasal congestion, although there was no 
sneezing, coughing or wheezing.  The physician noted that the 
veteran had undergone extensive evaluations in connection 
with his symptoms, but that these studies did not delineate 
any apparent pathology.  After an examination, the veteran 
was assessed with comon migraine with: vasomotor rhinitis, 
intermittent labyrinthitis, and vascular tinnitus.  No 
express opinion regarding nexus to service was offered.  

In March 2005, the veteran was afforded a VA examination in 
connection with his claim.  The examiner indicated that the 
veteran's claims file was reviewed prior to the examination.  
The examiner noted that the veteran denied any symptoms of 
nasal obstruction, nasal discharge, dyspnea at rest or on 
exertion, and noted that the veteran denied any known prior 
treatment for nasal problems.  The veteran was noted to have 
no speech impairment and no history of sinusitis or inhalant 
allergies.  The only significant medical incident was found 
to be an evaluation in 1992 by an outside ENT physician that 
indicated a nasal septal deviation.  After a physical 
evaluation, examiner found that the veteran did not appear to 
have any symptomatic vasomotor rhinitis.  Based on an absence 
of symptoms and findings of nasal septal deviation with a 
septal spur, the examiner found that it was unlikely that the 
veteran's previous diagnosis of vasomotor rhinitis is 
etiologically related to his period of service and the 
concussion experienced therein.

In light of the foregoing, the Board finds that the evidence 
of record is against a finding that the veteran's vasomotor 
rhinitis, if any, is related to an injury in service.  While 
the veteran does carry a diagnosis of vasomotor rhinitis 
dating to at least 1994, the March 2005 VA examiner did not 
find any symptomatic vasomotor rhinitis at the time of the 
examination. And when asked to relate the veteran's 
condition, if any, to his service, the examiner specifically 
found that the veteran's condition was not likely 
etiologically related to his period of service and the 
concussion experienced therein.  While the veteran may feel 
that his condition is related to service, the Board notes 
that, as a layperson, the veteran is not competent to 
establish a medical diagnosis or show a medical etiology; 
such matters require medical expertise.  38 C.F.R. 
§ 3.159(a)(1) (competent medical evidence means evidence 
provided by a person who is qualified through education, 
training or experience to offer medical diagnoses, statements 
or opinions); see also Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Without medical evidence linking the veteran's 
current condition with his active duty service, there is no 
basis upon which to establish service connection.  Service 
connection for vasomotor rhinitis must be denied.  


ORDER

Service connection for vasomotor rhinitis is denied.


REMAND

For the reasons set forth below, the veteran's claims of 
entitlement to service connection for intermittent 
labyrinthitis, claimed as due to a concussion, and the 
veteran's application to reopen a claim for service 
connection for a tic of the left shoulder, left arm, and left 
leg, claimed as due to a concussion, must regrettably be 
remanded again for further development and adjudication.

When this case was previously before the Board in February 
2004, it was remanded for further development.  In doing so, 
the Board directed that the RO should arrange for the veteran 
to undergo a VA neurological examination by a physician with 
appropriate expertise to determine the nature, extent and 
etiology of his migraine headaches; and the nature, extent 
and etiology of any intermittent labyrinthitis. With respect 
to any intermittent labyrinthitis identified, the examiner 
was requested to provide an opinion as to whether it is at 
least as likely as not that the disorder is etiologically 
related to the veteran's period of service, including to any 
concussion experienced therein, or whether the disorder was 
manifest within one year of the veteran's discharge from 
service.  On March 9, 2005, a VA examination was conducted in 
connection with the veteran's claims.  While the examination 
appears to have addressed the remand questions regarding the 
veteran's headache condition, no opinion was given regarding 
intermittent labyrinthitis, and the remand questions 
regarding this condition were not addressed.  Two other VA 
examinations, also conducted in March 2005, also did not 
address the remand questions regarding this condition.

In addition, with respect to the veteran's application to 
reopen a claim for service connection for a tic of the left 
shoulder, left arm, and left leg, claimed as due to a 
concussion, the February 2004 remand specifically asked the 
RO to send the veteran and his representative a letter 
explaining the VCAA that complies with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  The letter was to explain, what, 
if any, information (medical or lay evidence) not previously 
provided to the Secretary is necessary to substantiate the 
veteran's claims.  The letter was also to specifically inform 
the veteran and his representative of which portion of the 
evidence is to be provided by the claimant, which part, if 
any, the RO will attempt to obtain on his behalf, and request 
that the veteran provide any evidence in his possession that 
pertains to his claims.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  While in February 2004, the RO did 
send a letter of this sort to the veteran in connection with 
his claims of entitlement to service connection, the letter 
did not inform the veteran of the requirements of the VCAA in 
connection with his application to reopen his previously 
denied claim.  This was specifically noted as a deficiency in 
the February 2004 remand and it remains deficient still.

In light of the foregoing, therefore, the Board reluctantly 
concludes that these matters must be remanded for compliance 
with the Board's February 2004 remand instructions.  As the 
Court has stated,

[A] remand by this Court or the Board 
confers on the veteran or other claimant, 
as a matter of law, the right to 
compliance with the remand orders.  We 
hold further that a remand by this Court 
or the Board imposes upon the Secretary 
of Veterans Affairs a concomitant duty to 
ensure compliance with the terms of the 
remand.

Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  With respect to the veteran's 
application to reopen his claim for 
service connection for a tic of the left 
shoulder, left arm, and left leg, claimed 
as due to a concussion, the RO should 
send the veteran and his representative a 
letter explaining the VCAA that complies 
with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The letter should explain, 
what, if any, information (medical or lay 
evidence) not previously provided to the 
Secretary is necessary to substantiate 
the veteran's claims.  The letter should 
also specifically inform the veteran and 
his representative of which portion of 
the evidence is to be provided by the 
claimant, which part, if any, the RO will 
attempt to obtain on his behalf, and 
request that the veteran provide any 
evidence in his possession that pertains 
to his claims.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).

2.  Thereafter, the RO should arrange for 
the veteran to undergo a VA neurological 
examination by a physician with 
appropriate expertise to determine the 
nature, extent and etiology of any 
intermittent labyrinthitis.  All 
indicated studies should be performed, 
and all findings should be reported in 
detail.  With respect to any intermittent 
labyrinthitis identified, the examiner 
should be requested to provide an opinion 
as to whether it is at least as likely as 
not that the disorder is etiologically 
related to the veteran's period of 
service, including to any concussion 
experienced therein, or whether the 
disorder was manifest within one year of 
the veteran's discharge from service.   
The veteran's claims file, including a 
copy of this remand, must be made 
available to the examiner for review.  
The examination report is to reflect 
whether such a review of the claims file 
was made.

3.  Thereafter, the RO should re-
adjudicate the issues of entitlement to 
service connection for intermittent 
labyrinthitis (claimed as due to a 
concussion), and re-adjudicate the issue 
of whether new and material evidence has 
been submitted to reopen the claim for 
service connection for a tic of the left 
shoulder, left arm and left leg (claimed 
as due to a concussion).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


